NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAYRA G. SOSA-GARCIA, AKA Mayra                 No.    16-71084
Guadalupe Sosa-Garcia,
                                                Agency No. A202-096-128
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Mayra G. Sosa-Garcia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Sosa-Garcia experienced in Mexico did not rise to the level of persecution. See

Nahrvani v. Gonzales, 399 F.3d 1148, 1153 (9th Cir. 2005) (persecution is an

extreme concept); see also Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th

Cir. 2019) (record did not compel finding that harm rose to the level of

persecution).

      In her opening brief, Sosa-Garcia did not raise, and therefore waives, any

challenge to the agency’s determination that she failed to establish the harm she

fears in Mexico would be on account of an actual political opinion. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived).

      Substantial evidence supports the agency’s determination that Sosa-Garcia

failed to establish the harm she fears in Mexico would be on account of an imputed

political opinion. See Sagaydak v. Gonzales, 405 F.3d 1035, 1042 (9th Cir. 2005)

(applicant must show “an affirmative or imputed political opinion” to succeed on a

political opinion claim).

      Sosa-Garcia also did not raise, and therefore waives, any challenge to the


                                          2                                  16-71084
agency’s determination that she failed to establish a cognizable particular social

group. See Lopez-Vasquez, 706 F.3d at 1079-80.

      Thus, Sosa-Garcia’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Sosa-Garcia failed to show it is more likely than not that she will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Garcia-Milian, 755 F.3d at 1033-35 (petitioner did not establish the necessary

“state action” for CAT relief).

      We reject as unsupported by the record Sosa-Garcia’s contentions that the

agency applied an incorrect standard or otherwise erred in the analysis of her

claims.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                    16-71084